Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 28, 2019

                                    No. 04-18-00747-CV

                       Marcelo GALVAN Jr. and Analicia R. Galvan,
                                    Appellant

                                             v.

         Cledson Macedo de CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                                   Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVH001835-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
       Appellees’ Opposed Joint Second Motion for Extension of Time to File Appellees’ Briefs
is GRANTED. Appellees’ respective briefs are due August 2, 2019. No further extensions will
be granted absent extenuating circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court